          Case 1:20-cv-03079-ER Document 9 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUIRY ALCANTARA,

                          Petitioner,
                                                                    ORDER
                  -against-
                                                               20 Civ. 3079 (ER)
KEYSER,

                          Respondent.

EDGARDO RAMOS, United States District Judge:

      The referral to Magistrate Judge Fox, Doc. 8, is hereby withdrawn.

      It is SO ORDERED.

Dated:    June 22, 2020
          New York, New York

                                                         EDGARDO RAMOS
                                                       United States District Judge
